United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, Butte, MT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1690
Issued: June 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 15, 2009 appellant filed a timely appeal from a May 13, 2009 merit decision of
the Office of Workers’ Compensation Programs denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this
claim.
ISSUE
The issue is whether appellant established that he sustained polyneuropathy causally
related to factors of his federal employment.
FACTUAL HISTORY
On March 9, 2004 appellant, then a 59-year-old seasonal laborer, filed an occupational
disease claim alleging polyneuropathy as a result of his exposure to herbicides during his federal
employment. He was first aware of his condition on September 15, 1969, but it was not until
August 20, 2003 that he realized it was caused by exposure to pesticide used by the employment
establishment. In June 2004, he was diagnosed with polyneuropathy. In an attached statement,

appellant listed depression and lethargic collapses beginning in 1965; trembling in 1970;
impotence in the mid 1970’s and other conditions which he related to polyneuropathy. In
April 2004, he became aware of the connection between 2,4-dichloraphenoxyacetic acid (2,4-D)
poisoning and his physical symptoms from Dr. Carlos P. Sullivan, a treating physician, and
submitted records related to his medical treatment.
On October 12, 2004 the Office informed appellant that the evidence of record was
insufficient to establish his claim. He was advised to submit medical and factual evidence within
30 days.
On December 12, 2004 the Office received medical records from Dr. Sullivan. On
March 24, 2004 Dr. Sullivan diagnosed possible peripheral neuropathy and seizure disorder.
Appellant reported burning sensations in his legs, weakness and exhaustion mostly in his arms,
problems with voiding and frequency, no sense of smell and problems sleeping. Dr. Sullivan
noted that appellant’s symptoms had been progressive since 1971. On August 4, 2004 he
advised that appellant’s physical symptoms were due to exposure to 2,4-D herbicid in his federal
employment. Appellant had worked intermittently from 1962 to 1965 and has had repetitive and
direct exposure to herbicide spraying. He currently experienced polyneuropathy, insomnia,
chronic pain, severe lethargy, cognitive impairment, chronic sinusitis, seizure like episodes,
hypertension, diarrhea and recurrent kidney stones. Physical examination was reported to be
normal except for a strongly positive Romberg test.
On December 2, 2005 an Office medical adviser diagnosed probable polyneuropathy with
associated depression. He recommended appellant’s referral for a second opinion examination.
Appellant was referred to Dr. Dana Headapohl, Board-certified in occupational medicine,
who provided a 28-page report dated February 14, 2006 in which he reviewed the statement of
accepted facts and history of medical treatment. Dr. Headapohl listed findings on examination
and found that there was insufficient evidence to support a causal relationship between
appellant’s polyneuropathy and any herbicide exposure. He opined that appellant’s depression
was unrelated to his herbicide exposure. Appellant related that over a three-week period in 1963
he was sprayed many times with 2,4-D herbicide by a helicopter while fighting forest fires and
working with a team spraying sagebrush. He also related exposure in June 1962 when a
helicopter flew overhead spraying sagebrush. Dr. Headapohl noted appellant’s description of his
various symptoms and the history of their occurrence beginning with lethargic collapses and
depression in 1965. He summarized the medical reports from February 12, 1975 to June 4, 2004.
Dr. Headapohl stated that the record contained an extensive history of neck and head injuries, but
concluded that appellant’s conditions were not caused or contributed to by any 2,4-D herbicide
exposure.
In a March 26, 2006 decision, the Office denied appellant’s claim. It found that the
weight of medical opinion was represented by Dr. Headapohl.
On March 30, 2006 appellant requested an oral hearing before an Office hearing
representative that was held on August 9, 2006. In an August 4, 2004 report, Dr. David Buscher,
a specialist in environmental medicine, stated that appellant’s polyneuropathy was due to
exposure to 2,4-D herbicide intermittently from 1962 to 1965. He reported that a 2003 abnormal

2

nerve conduction study confirmed the diagnosis of polyneuropathy. Dr. Buscher opined that
exposure to 2,4-D herbicide resulted in neurotoxicity and that appellant was totally disabled.
In an October 26, 2006 decision, the Office hearing representative affirmed the denial of
appellant’s claim.
On May 29, 2007 appellant’s counsel requested reconsideration and enclosed a May 7,
2007 report from Dr. Buscher who reiterated the diagnosis of polyneuropathy and addressed
appellant’s symptoms. Dr. Buscher stated that appellant’s history of a prior cervical injury, head
injury and stroke were irrelevant and not the cause of his polyneuropathy. He provided a
reference to medical and toxicological literature documenting phenoxyherbicides as the cause of
peripheral neuropathy. On September 6, 2007 Dr. Kaufman stated that he had been treating
appellant since 2004 for chronic sinusitis and facial pain. A recent CT scan revealed an
inflammatory reactive bone growth of the left ethmoid sinus and involvement of the maxillary
sinuses. Dr. Kaufman stated that appellant’s herbicide exposure could be the cause of his
medical problems.
On September 12, 2007 Dr. Sullivan reported that a skin punch biopsy examination
confirmed the diagnosis of severe polyneuropathy. He opined that it was “medically reasonable
that the exposure to 2,4-D that you reported in 1962 [to] 1963 is completely responsible for this
condition” and “a major factor causing your stroke in 1984.”
The Office found a conflict in medical opinion arose between Drs. Sullivan and Buscher,
for appellant, and Dr. Headapohl, for the United States. It referred appellant to Dr. Thomas
Mulgrew, a Board-certified psychiatrist and neurologist, selected as the impartial medical
specialist.
In a September 27, 2007 report, Dr. Mulgrew reviewed the history of appellant’s medical
treatment and diagnosed polyneuropathy, mild cognitive impairment and ansomia. Appellant’s
exposure history to 2,4-D herbicide first arose in 1962 and he described heavy dousing.
Dr. Mulgrew provided findings on physical examination, noting normal muscle bulk with normal
tone and complaints of patchy numbness. Formal sensory testing however was somewhat
inconsistent. There was normal gross and fine motor coordination with no resting or action
tremors. Dr. Mulgrew reviewed the medical reports of record and the findings by the prior
examining physicians. He reviewed studies pertaining to chronic and acute toxicity of 2,4-D by
the Environmental Protection Agency (EPA) and the Canada Pest Management Regulatory
Agency (PMRA). An employment exposure history provided by appellant indicated that while
he was on the ground guiding the helicopters that the 2,4-D herbicide was being sprayed and that
“he was doused heavily, meaning 10 dermal exposures per day, for two days in 1962 and three
weeks in 1963.” Dr. Mulgrew noted that the details of appellant’s exposure such as duration and
total dosage to 2,4-D herbicide was unknown although appellant “claims to have suffered from
essentially an acute dermal exposure in 1962 and 1964.” Appellant, however, did not report
symptoms involving the primary target organs although he did claim multiple symptoms remote
from the initial exposure. Dr. Mulgrew related that appellant did not report symptoms of acute
toxicity as described by the EPA or meet the definition for acute toxicity as noted by the PMRA
study. In a 2007 study, the PMRA found acute toxicity from 2,4-D herbicide exposure in animal
testing included pathological changes in internal organs. Dr. Mulgrew stated that, while

3

“[e]xtrapolation to human exposure is difficult, but [appellant] does not claim toxicity to the
named organ systems cited in these animal studies.” Dr. Mulgrew also noted that appellant did
not report any neurotoxic effects. According to the studies conducted by the PMRA, neurotoxic
effects in rodents were not evident four days after the high dose single exposure. As appellant
did not report acute neurotoxic effects on the primary target organs, such as skin, eyes,
pulmonary or renal, Dr. Mulgrew stated that it was reasonable to conclude he was not exposed to
doses of 2,4-D sufficient to account for his neurologic symptoms.
Dr. Mulgrew related that, while appellant attributed his various symptoms to 1962 and
1963 2,4-D herbicide exposure, he did not suffer from acute toxicity and his complaints were not
accepted in comprehensive, peer reviewed medical literature as effects from 2,4-D. Based on a
review of the available peer reviewed literature, the medical treatment records, statement of
accepted facts and physical examination, Dr. Mulgrew concurred with Dr. Headapohl that
appellant’s polyneuropathy was not employment related. He noted that Buscher’s opinion that
appellant’s polyneuropathy was caused by 2,4-D was not supported by the available medical
literature or biologic possibility surrounding what is known about 2,4-D and was conjecture on
causal relationship.
On November 29, 2007 appellant contended that the evidence of record established his
massive exposure to 2,4-D herbicide. He contended that his symptoms were consistent with
known effects of the herbicide and, due to his cognitive impairment, he did not bring them to
Dr. Mulgrew’s attention during the examination. On January 9, 2008 appellant reiterated his
history of exposure and attached affidavits, medical evidence and articles regarding the effects of
2,4-D herbicide exposure.
In a January 23, 2008 decision, the Office affirmed the denial of his claim. It found
Dr. Mulgrew’s opinion represented the weight of the medical evidence as the impartial medical
examiner.
Subsequent to the January 23, 2008 decision, the Office received medical and factual
evidence, including reports from 1973 to 2007, witness statements and articles on the impact of
2,4-D herbicide which were previously submitted and reviewed.
On May 22 and June 19, 2008 appellant’s counsel requested reconsideration. In a
July 24, 2004 report, Dr. Buscher noted that appellant was exposed to 2,4-D herbicide during the
years 1962 [to] 1965. Appellant reported difficulty writing in the late 1960’s and the loss of
deep tendon reflexes in approximately 1972 with trembling, impotence, weakness and lethargy.
Dr. Buscher reported that nerve conduction studies revealed appellant had polyneuropathy. The
medical history included a head injury at two years, a parachute injury in 1971 resulting in a T10
compression fracture, a 1976 motor vehicle head on collision, chronic back pain, recurrent 1987
episodes of urolithiasis and a 1987 diagnosis of brain damage as a result of physical injury. He
opined that appellant’s polyneuropathy and other symptoms “may well be due to his exposure to
Phenoxyherbicides.” The “may well be” was crossed out and annotated “are probably due.”
On March 21, 2007 Dr. Buscher reported appellant had chronic leg and arm pain and that
his peripheral neuropathy problems were worsening. Dr. Buscher attributed appellant’s health
problems to 2,4-D herbicide exposure as “[h]is symptoms are more than consistent with this

4

exposure, permanent neuropathy, cognitive impairment and chronic sinusitis.” On April 16,
2007 Dr. Buscher reiterated the polyneuropathy diagnosis and treatment of a parasitic infection.
In a September 9, 2008 decision, the Office denied appellant’s request for reconsideration
without further merit review.
On December 6, 2008 appellant requested reconsideration. He contended that the Office
ignored medical and factual evidence supporting his claim, specifically the Department of
Veterans Affairs’ regulations regarding exposure to Agent Orange.
In a December 19, 2008 decision, the Office denied appellant’s reconsideration request
without a merit review.
On January 23, 2009 appellant’s counsel requested reconsideration and resubmitted
medical and factual evidence, including March 31, 2004 through September 12, 2007 records
from Dr. Sullivan, reports from Dr. Buscher for the period July 20, 2004 to October 10, 2008,
treatment records dated 2004 and 2005 from Dr. Jonathan A. Bodine, a treating osteopath, and
2005 to 2007 notes from Dr. Kaufman. He also submitted a report from the Department of
Agriculture Forest Service on human health and ecological risk assessment of 2,4-D formations
and information from the Department of Veterans Affairs regarding Agent Orange exposure.
On December 21, 2009 Dr. E.B. Russo, a Norwegian treating physician, provided
physical findings and medical history which included a 1971 parachute injury. He diagnosed
chronic pain syndrome and organic brain syndrome due to a prior head injury.
In a May 13, 2009 decision, the Office denied modification, finding that the weight of
medical evidence was represented by Dr. Mulgrew.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;1 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;2 and (3) medical evidence establishing that
the employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.3
The evidence required to establish causal relationship is rationalized medical opinion evidence,
based upon a complete factual and medical background, showing a causal relationship between

1

B.B., 59 ECAB ___ (Docket No. 07-1402, issued December 6, 2007); Solomon Polen, 51 ECAB 341 (2000).

2

Marlon Vera, 54 ECAB 834 (2003); Janet L. Terry, 53 ECAB 570 (2002); Roger Williams, 52 ECAB (2001).

3

A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

the claimed condition and identified factors.4 The belief of a claimant that a condition was
caused or aggravated by the employment is not sufficient to establish causal relation.5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,7 must be one of reasonable medical certainty8 and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
The Act provides that, if there is a disagreement between a physician making an
examination for the United States and the physician of the employee, the Secretary must appoint
a third physician to make an examination.10 Likewise, the implementing regulations state that, if
a conflict exists between the medical opinion of the employee’s physician and the medical
opinion of either a second opinion physician or an Office medical adviser or consultant, the
Office must appoint a third physician to make an examination.11 This is called a referee
examination and the Office is required to select a physician who is qualified in the appropriate
specialty and who has had no prior connection with the case.12 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on proper factual and
medical background, must be given special weight.13

4

P.K., 60 ECAB ___ (Docket No. 08-2551, issued June 2, 2009); Elizabeth H. Kramm (Leonard O. Kramm), 57
ECAB 117 (2005).
5

Luis M. Villanueva, 54 ECAB 666 (2003).

6

Conard Hightower, 54 ECAB 796 (2003).

7

Tomas Martinez, 54 ECAB 623 (2003).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

10

5 U.S.C. §§ 8101-8193, 8123(a). See also J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009);
Darlene R. Kennedy, 57 ECAB 414 (2006).
11

20 C.F.R. § 10.321. See Elaine Sneed, 56 ECAB 373 (2005).

12

20 C.F.R. § 10.321. See R.H., 59 ECAB ___ (Docket No. 07-2124, issued March 7, 2008); Elaine Sneed, 56
ECAB 373 (2005).
13

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009); J.M., 58 ECAB 478 (2007); Bryan O.
Crane, 56 ECAB 713 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

6

ANALYSIS
The Office accepted that appellant was employed as a seasonal worker and was exposed
to the herbicide 2,4-D during several sagebrush spraying projects. The issue is whether
appellant’s exposure caused his claimed neuropathy or other disease.
Appellant submitted medical evidence in support of his claim from Dr. Buscher and
Dr. Sullivan who attributed appellant’s symptoms to peripheral and central nervous system
involvement due to the accepted exposure. The Office developed the claim by referring
appellant to Dr. Headapohl who found that there was insufficient evidence to establish that the
causal relationship between appellant’s polyneuropathy and any herbicide exposure. It properly
referred appellant to Dr. Mulgrew on September 13, 2007 to resolve the conflict in medical
opinion.
In a September 27, 2007 report, Dr. Mulgrew reviewed appellant’s history of herbicide
exposure, medical treatment and reviewed several studies pertaining to the chronic effects of
exposure to 2,4-D. He diagnosed polyneuropathy, mild cognitive impairment and insomnia.
Dr. Mulgrew found that appellant’s polyneuropathy was not related to the 2,4-D herbicide
exposure in 1962 and 1963. Although the exact duration and dosage of appellant’s exposure was
unknown, appellant failed to meet the definition of acute toxicity based studies performed by the
EPA and PMRA due to the lack of symptoms involving known primary target organs. Appellant
did not report any acute neurotoxic effects within a few days of exposure and that appellant’s
chronic conditions could be attributed to his prior motor vehicle accident, parachute accident and
encephalopathy. Dr. Mulgrew advised that appellant’s exposure to the herbicide was not
sufficient to account for his neurologic symptoms. He stated that “none of his symptoms are
accepted in comprehensive, peer reviewed medical literature as effects from 2,4-D.”
Dr. Mulgrew stated that, based upon a review of the available peer reviewed literature, a review
of the medical evidence, statement of accepted facts and physical examination, that he concurred
with Dr. Headapohl that appellant’s polyneuropathy was not employment related. He
characterized Dr. Buscher’s opinion on causal relationship as speculative and conjecture.
The Board finds that Dr. Mulgrew’s impartial medical opinion negated the causal
relationship between appellant’s diagnosed polyneuropathy and exposure to 2,4-D herbicide in
his federal employment. The physician based his opinion on a thorough review of the medical
records, factual background of chemical exposure and studies pertaining to the known effects of
the chemical agent. His report is well rationalized and based upon an accurate factual and
medical background. Therefore, Dr. Mulgrew’s opinion is entitled to the special weight of an
impartial medical examiner.14 Based on his report, the Office found that appellant did not
establish his claim for compensation.
Following the January 23, 2008 decision, appellant submitted additional medical and
factual evidence. However, he did not submit sufficient medical evidence to overcome the
14

See Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008); Darlene R. Kennedy, supra note 10
(when a case is referred to an impartial medical specialist for the purpose of resolving a conflict in medical opinion,
the opinion of such specialist, if sufficiently well rationalized and based on a proper background, must be given
special weight).

7

special weight accorded to Dr. Mulgrew’s opinion. Additional reports from Dr. Buscher
reiterated the diagnoses previously addressed and reiterated the physician’s opinion on causal
relation. These additional reports are not of sufficient probative value to create a new conflict or
overcome the weight accorded Dr. Mulgrew.15
Dr. Kaufman diagnosed thrush, chronic sinusitis, throat pain and atypical face pain.
Dr. Russo diagnosed chronic pain syndrome and organic brain syndrome, but made no mention
of appellant’s 2,4-D herbicide exposure. Dr. Bodine diagnosed polyneuropathy, depression,
hypertension and odynophagia without providing an opinion as their cause. He also diagnosed
brain damage in 2004 that might be related to insecticide or a motor vehicle accident. None of
these reports adequately address the cause of appellant’s various symptoms or attribute the
conditions to 2,4-D exposure. Reports which fail to offer an opinion as to the cause of a medical
condition are of diminished probative value.16 This evidence is insufficient to create a conflict
with Dr. Mulgrew. Dr. Sullivan reiterated his opinion that appellant’s depression and
polyneuropathy were due to 2,4-D herbicide exposure, but he provided insufficient rationale in
support of his stated conclusion. The Board has held that medical reports are of limited
probative value on the issue of causal relationship if they contain a conclusion regarding causal
relationship which is unsupported by medical rationale.17 The Board finds that the special
weight of the medical evidence rests with Dr. Mulgrew as the impartial medical specialist. He
found that appellant’s polyneuropathy was not caused or contributed to by his accepted exposure
to 2,4-D herbicide.
Appellant submitted various articles about Agent Orange and 2,4-D in support of his
claim. However, these articles generally have no evidentiary value in establishing the causal
relationship between his claimed condition and federal employment. Such materials are of
general application and are not determinative of whether a specific condition claimed is related
to particular employment factor or incident.18 Appellant also submitted information from the
Department of Veteran Affairs and the Department of Agriculture Forestry Service. This

15

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); see also Dorothy Sidwell, 41 ECAB 857
(1990) (the Board notes that reports from a physician who was on one side of a medical conflict that an impartial
specialist resolved, are generally insufficient to overcome the weight accorded to the report of the impartial medical
examiner, or to create a new conflict).
16

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007); Robert Broome, 55 ECAB 339 (2004).

17

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); Roma A. Mortenson-Kindschi, 57 ECAB
418 (2006); see also Sedi L. Graham, 57 ECAB 494 (2006) (medical form reports and narrative statements merely
asserting causal relationship generally do not discharge a claimant’s burden of proof).
18

E.A., 58 ECAB 677 (2007); Gloria J. McPherson, 51 ECAB 441 (2000).

8

information from other federal agencies is not dispositive with regard to appellant’s claim arising
under the Act.19
CONCLUSION
The Board finds appellant did not establish that his polyneuropathy or other medical
conditions were caused or contributed to by his exposure to 2,4-D during his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 13, 2009 is affirmed.
Issued: June 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009) (Scientific studies, like medical literature, have
probative value only to the extent they are interpreted by a physician rendering an opinion on causal relationship);
see also D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Henry C. Garza, 52 ECAB 205
(2001) (Newspaper clippings, medical texts and excerpts from publications are of no evidentiary value in
establishing the necessary causal relationship as they are of general application and are not determinative of whether
the specific condition claimed was causally related to the particular employment factors alleged).

9

